Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on 11/09/2021.

Response to Amendment
The amendment filed on 11/09/2021 has been entered.
The objection to the specification is withdrawn as the applicant’s has filed a substitute specification.
The objection of claims 3, 7, 8 and 16 is withdrawn as the applicant’s has amended the claims.
The rejection of claims 1-20 under 35 U.S.C § 103 is withdrawn as the applicant’s argument are persuasive. 
Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
	The closest prior art includes Koved et al. (US 2017/0353450; Hereinafter “Koved”) in view of Schibuk (US 2013/0061051 A1; Hereinafter “Schibuk”’) and further in view of Carstens et al. (US 2018/0151013 A1; Hereinafter “Carstens’”). However, none of Koved, Schibuk, or Carstens teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1 and 17. For example, none of the cited prior art teaches or suggest the steps of “encrypting, by the server system and using a symmetric cryptographic key stored by the server system and the access control edge device, a credential blob including the wireless access credential and a first public cryptographic key provided by the mobile device, wherein the first public cryptographic key and a first private cryptographic key are a first asymmetric cryptographic key pair stored by the mobile device; transmitting, by the server system, the encrypted credential blob to the mobile device for storage by the mobile device; encrypting, by the mobile device and using the shared cryptographic key, a credential message including the encrypted credential blob; cryptographically signing, by the mobile device and using the first private cryptographic key, the encrypted credential message; transmitting, by the mobile device, the encrypted and signed credential message to the access control edge device; decrypting, by the access control edge device and using the shared cryptographic key, the encrypted and signed credential message to extract the encrypted credential blob; decrypting, by the access control edge device and using the symmetric cryptographic key, the encrypted credential blob to extract the wireless access credential;” As a result, the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.L.N./Examiner, Art Unit 2437               

/NELSON S. GIDDINS/Primary Examiner, Art Unit 2437